TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2014



                                     NO. 03-13-00515-CV


                                  Tommy Mobley, Appellant

                                                v.

                                 Roberta Lee Mobley, Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
       DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the decree signed by the trial court on June 11, 2013. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and the

court below.